 

Exhibit 10.21 

 

 



 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY

 

OF

 

BR-NPT SPRINGING ENTITY, LLC

 



 



 

 

 

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

BR-NPT SPRINGING ENTITY, LLC

 

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of BR-NPT Springing Entity, LLC, a Delaware limited liability company (the
“Company”), is made and entered into as of April 30, 2013 (the “Effective
Date”), by and among BR-North Park Towers, LLC, a Delaware limited liability
company (“BR Manager” or “Manager”), and the persons whose names are set forth
on Schedule A of this Agreement (the “Common Members”).

 

RECITALS:

 

WHEREAS, the Company was formed on April 10, 2013 in connection with the
potential contribution to the Company of the Property by BR-North Park Towers,
DST, a Delaware statutory trust (the “DST” or the “Trust”) pursuant to that
certain trust agreement of the DST (the “Trust Agreement”);

 

WHEREAS, in connection with the dissolution of the Trust and pursuant to the
terms of the Trust Agreement, the Common Members, with BR Manager, are parties
to an Operating Agreement of the Company, the form of which was attached to the
Trust Agreement and approved by the Common Members in connection with their
initial investment in the DST (the “Original LLC Agreement”);

 

WHEREAS, under the Original LLC Agreement, BR Manager is the manager of the
Company, and the Common Members, formerly beneficial owners of all of the
beneficial interests of the Trust prior to consummation of a Voluntary
Conversion (as defined in Section 9.02 of the Trust Agreement) through which the
Trust will contribute the Property to the Company, will collectively own all of
the membership interests in the Company prior to entering into this Agreement
which will serve to amend the Original LLC Agreement;

 

WHEREAS, simultaneous with the Voluntary Conversion and execution of this
Agreement, that certain mortgage loan in the original principal amount of
$15,000,000 secured by the Property (the “Previous Loan”), borrowed by the Trust
from Bank of America, NA and its successors and assigns (the “Previous Lender”),
is being repaid with the proceeds of a mortgage loan in the principal amount of
$10,000,000.00 (together with any loan that refinances such loan, the “Mortgage
Loan”) from KeyBank National Association (together with its successors and
assigns thereof, and any lender under any loan that refinances the Mortgage
Loan, the “Mortgage Lender”);

 

WHEREAS, the Common Members have agreed, pursuant to a certain Proposed Action
Notice dated April 11, 2013 (the “Action Notice”), to (a) amend the Original LLC
Agreement as provided herein, (b) approve the Mortgage Loan, and (c) contribute
additional capital (the “New Capital”) or, in the absence of such contribution
by any such Common Member, to adjust their Common Percentage Interest in the
Company as described in the Action Notice.

 

 

 

 

WHEREAS, the Master Lease between the Trust and BR-North Park Towers Leaseco,
LLC (the “Master Tenant”) previously expired (the “Master Lease Termination”),
and (b) in connection with the Master Lease Termination, the Trust assumed, by
operation of law, all of the Master Tenant’s right, title and interest in and to
all real, personal and intangible property rights appurtenant to the Property
and the liabilities of the Master Tenant.

 

WHEREAS, the Company intends to engage Bluerock Property Management, LLC, a
Michigan limited liability company (“BRPM”), to act as property manager for the
Property pursuant to a new property management agreement (the “Property
Management Agreement”);

 

WHEREAS, pursuant to the Action Notice (a) the Common Members have adopted and
agreed to the terms of, and are hereby bound by, the terms of, this Agreement,
and (b) the respective Common Percentage Interests held by the Common Members
have been adjusted, as reflected in Schedule A, based on such Common Members’
election to participate or not participate, as applicable, in the capital call
with respect to the New Capital;

 

WHEREAS, the Manager and the Members now wish to provide for, among other
things, (i)   the allocation of Profits, Losses, credits and distribution of
cash flow and other proceeds of the Company among the Members, (ii) the
respective rights, obligations and interests of the Members to each other and to
the Company, (iii) the adjustment of the Common Members’ respective Common
Percentage Interest if and to the extent required by the Action Notice based on
the Common Members’ election to contribute or not contribute, as applicable, its
share of the New Capital and including admitting new Common Members as
applicable; (iv) the engagement of BRPM as property manager for the Property,
and (v) the amendment and restatement of the Original LLC Agreement in its
entirety, all as hereinafter provided.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties agree to amend and restate the Original LLC Agreement in its
entirety as of the Effective Date as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.01.     Definitions. (a)  As used herein, the following terms have the
following meanings: 

 

“Action Notice” has the meaning set forth in the Recitals.

 

“Affiliate” means, with respect to any specified Person any other Person owning
beneficially, directly or indirectly, any ownership interest in such specified
Person or directly or indirectly controlling or controlled by or under direct or
indirect common control with such specified Person. For purposes of this
definition, “control,” when used with respect to any specified Person, shall
mean the power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.

 

2

 

 

“Agreement” has the meaning set forth in the Preamble hereto.

 

“Annual Budget” means the operating budget, including all planned capital
expenditures, for the Property prepared by the Company for the applicable Fiscal
Year or other period.

 

“Award” means any compensation paid by any governmental authority in connection
with a Condemnation in respect of all or any part of the Property.

 

“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its Property, or (vii) if 120 days after the commencement of
any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within 90 days
after the appointment without such Person’s consent or acquiescence of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its Property, the appointment is not vacated or stayed, or within 90 days
after the expiration of any such stay, the appointment is not vacated. The
foregoing definition of “Bankruptcy” is intended to replace and shall supersede
and replace the definition of “Bankruptcy” set forth in Sections 18-101(1) and
18-304 of the Delaware Act.

 

“Bluerock” means Bluerock Real Estate, L.L.C., a Delaware limited liability
company.

 

“BRPM” has the meaning set forth in the Recitals.

 

“Business Day” means a day which is not a Saturday, Sunday or legal holiday on
which commercial banking institutions in New York, New York are authorized to
close.

 

“Capital Account” means an account maintained for each Member to which shall be
credited the amount of money and fair market value of any property (net of any
liabilities to which such property is subject) contributed to the Company by
such Member and any Net Profit allocated to such Member pursuant to Article 5,
and to which shall be debited the amount of money and fair market value of any
property (net of any liabilities to which such property is subject) distributed
by the Company to such Member and any Net Loss allocated to such Member pursuant
to Article 5. Such Capital Account shall be maintained solely for purposes of
determining the allocations of Net Profit and Net Loss under Article 5 for
income tax purposes and shall not have any effect on the Members’ rights to
distributions from the Company.

 

3

 

 

“Capital Contribution” shall mean the gross amount invested in the Company by a
Member, whether in cash, property or services.

 

“Casualty” means any damage or destruction, in whole or in part, by fire or
other casualty of all or any part of the Property.

 

“Closing Date” means the Effective Date.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commercial Disposition Effort” has the meaning set forth in Section 10.03(b).

 

“Common Member” means a Member who is a holder of Common Units, acting in its
capacity as such.

 

“Common Percentage Interest” means, with respect to any Common Member at any
time, the percentage derived by dividing (i) the aggregate number of Common
Units held by such Common Member as of such time by (ii) the aggregate number of
Common Units held by all Common Members as of such time.

 

“Common Units” has the meaning set forth in Section 3.01.

 

“Company” has the meaning set forth in the Preamble hereto.

 

“Condemnation” means a temporary or permanent taking by any governmental
authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Condemnation Proceeds” means the proceeds arising out of any Condemnation
action, whether paid in connection with a final ruling, a deed in lieu or any
other related proceeding, net of any costs of collection.

 

“Control” (including the correlative terms “controlling”, “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of management and policies of the
business and affairs of the entity in question by reason of the ownership of
beneficial interests, by contract or otherwise.

 

“Covered Persons” has the meaning set forth in Section 11.01(a).

 

“Covered Sale” has the meaning set forth in Section 4.03(b).

 

“Creditors’ Rights Laws” shall mean with respect to any Person, any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

 

4

 

 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. Code
Section 18-101, et seq.

 

“DST” and the “Trust” have the meaning set forth in the Recitals hereto.

 

“Effective Date” has the meaning set forth in the Preamble hereto.

 

“Fiscal Year” has the meaning set forth in Section 8.01.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Guarantor” or “Guarantors” means, individually or collectively, as the context
may require, Bluerock Special Opportunity + Income Fund II, LLC and Bluerock
Special Opportunity + Income Fund III, LLC.

 

“Guaranty” or “Guarantees” means, individually or collectively, as the context
may require, the Guaranty Agreement and Environmental and Hazardous Substances
Indemnity Agreement and the other documents executed by Guarantors in connection
with the Mortgage Loan Documents.

 

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (iv) all
obligations of such Person as lessee which are capitalized in accordance with
GAAP, (v) all Indebtedness of others secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person, and (vi) all
Indebtedness of others guaranteed by such Person.

 

“Insurance Proceeds” means any proceeds payable with respect to any insurance
policies affecting the Property in connection with any Casualty, net of any
expenses of collection.

 

“Interest” means, with respect to any Member, such Member’s limited liability
company interest in the Company.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind (other than restrictions under
applicable securities laws).

 

“Manager” has the meaning set forth in Section 7.01(a).

 

“Master Lease” means the previously effective master lease agreement between the
DST, as landlord, and BR-North Park Towers Leaseco, LLC, as master tenant,
relating to the Property, together with all amendments, supplements and
modifications thereto, which Master Lease has previously expired and is no
longer effective.

 

“Master Lease Termination” has the meaning set forth in the Recitals.

 

5

 

 

“Master Tenant” has the meaning set forth in the Recitals.

 

“Material Action” means (a) to file any bankruptcy, insolvency, or
reorganization case or proceeding, (b) to institute proceedings to have the
Company be adjudicated bankrupt or insolvent, (c) to institute proceedings under
any applicable insolvency law to have the Company be adjudicated bankrupt or
insolvent, (d) to seek any relief under any law relating to relief from debts or
the protection of debtors generally, (e) to consent to the filing or institution
of bankruptcy, reorganization or insolvency proceedings against the Company, (f)
to file a petition seeking, or consent to, bankruptcy, insolvency,
reorganization or relief with respect to the Company under any applicable
federal or state law relating to bankruptcy or insolvency, (g) to seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian, or any similar official of or for the Company or a
substantial part of its property, (h) to make any assignment for the benefit of
creditors of the Company, (i) to admit in writing the Company’s inability to pay
its debts generally as they become due or (j) to take action in furtherance of
any of the foregoing.

 

“Material Adverse Effect” means any event or condition that has a material
adverse effect on (i) the Property taken as a whole, (ii) the use, operation, or
value of the Property, (iii) the business, profits, operations or financial
condition of the Company, or (iv) the ability of the Company to satisfy any of
the Company’s obligations under this Agreement.

 

“Member” means any Person that holds a limited liability company interest in the
Company and is admitted as a member of the Company pursuant to the provisions of
this Agreement and the Delaware Act.

 

“Mortgage Debt” means the outstanding portion of the principal amount set forth
in, and evidenced by, the Mortgage Loan Documents together with all interest
accrued and unpaid thereon and all other sums due to Mortgage Lender in respect
of the Mortgage Loan.

 

“Mortgage Lender” has the meaning set forth in the Recitals hereto.

 

“Mortgage Loan” means (a) the loan in the original principal amount of Ten
Million Dollars ($10,000,000.00), made by KeyBank National Association to the
Company and (b) any loan that refinances such loan.

 

“Mortgage Loan Default” means an “Event of Default” under the Mortgage Loan
Documents subject to all applicable notice, grace and cure periods related
thereto, but regardless of whether or not such Event of Default is or may have
been waived by Mortgage Lender.

 

“Mortgage Loan Documents” means all documents or instruments evidencing,
securing or guaranteeing any portion of the Mortgage Debt, including, without
limitation, any loan agreement, note, mortgage, pledge, security agreement,
control agreement, deposit agreement or other written agreement or document
evidencing or securing the Mortgage Debt.

 

“Net Profit” or “Net Loss” means, for each fiscal year or other period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

6

 

 

(i)          any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Net Profit or Net Loss shall
be added to such taxable income or loss; and

 

(ii)         the computation of Net Profit or Net Loss shall include any
expenditures of the Company described in Code Section 705(b)(2)(B) or treated as
Code Section 705(b)(2)(B) expenditures pursuant to Regulations Section
1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing Net
Profit or Net Loss shall be subtracted to such taxable income or loss.

 

The Tax Matters Partner shall make further adjustments as the Tax Matters
Partner shall deem necessary in its reasonable discretion.

 

“Net Sales Proceeds” means the proceeds from the sale of the Property after
deducting therefrom all expenses incurred in connection with the sale, including
any applicable commissions or sales fees.

 

“New Capital” has the meaning set forth in the Recitals.

 

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.

 

“Original LLC Agreement” means the Operating Agreement of the Company by and
among the Common Members and BR-North Park Towers, LLC, the form of which was
attached to the Trust Agreement and approved by the Common Members in connection
with their initial investment in the DST.

 

“Permitted Transfer” has the meaning set forth in Section 10.01(a).

 

“Person” means an individual, corporation, partnership, association, trust,
limited liability company or any other entity or organization, including a
government or political subdivision or an agency, unit or instrumentality
thereof.

 

“Previous Loan” has the meaning set forth in the Recitals hereto.

 

“Previous Lender” has the meaning set forth in the Recitals hereto.

 

“Prohibited Person” means any Person:

 

(a)          listed in the Annex to, or otherwise subject to the provisions of,
the Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (the “Executive
Order”);

 

7

 

 

(b)          that is owned or controlled by, or acting for or on behalf of, any
Person that is listed on the Annex to, or is otherwise subject to the provisions
of, the Executive Order;

 

(c)          with whom any Member is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or money laundering law, including
the Executive Order;

 

(d)          who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;

 

(e)          that is named as a “specially designated national and blocked
person” on the most current OFAC List or other replacement official publication
of such list; or

 

(f)          who is an Affiliate of a Person listed above.

 

“Property” means the apartment condominium project consisting of two 19 story
apartment buildings, including 328 residential condominium units (some of which
have been combined into single units), three commercial condominium units and
ten retail/commercial rental spaces which total approximately 468,670 rentable
square feet (of which approximately 454,777 are residential) situated on an
approximately 8.8 acre site located at 16500 North Park Drive, Southfield,
Michigan, the Improvements thereon and all personal property owned by the
Company, together with all rights pertaining to such property and Improvements,
as more particularly described in the Mortgage Loan Documents.

 

“Property Manager” means (a) as of the Closing Date, BRPM (provided, that the
Property Manager may sub-contract some or all of its management responsibilities
under the Property Management Agreement subject to any requirements of the
Mortgage Loan Documents), or (b) if the context requires, such successor
Property Manager who is managing the Property.

 

“Property Management Agreement” means (a) that certain Property Management
Agreement to be entered into by and between the Company and the Property
Manager, pursuant to which the Property Manager is to provide management and
other services with respect to the Property, and (b) any replacement management
agreement entered into by and between the Company and a successor Property
Manager.

 

“Regulations” means the Treasury Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations are in effect from time to time.
References to specific provisions of the Regulations include references to
corresponding provisions of successor regulations.

 

“Schedule A” means Schedule A to this Agreement, as amended from time to time in
accordance with the terms of this Agreement. The Manager shall amend Schedule A
to reflect (i) any increase in the capital contribution made by the Members,
(ii) admission of New Members and (iii) any permitted Transfers of Units, in
each case in accordance with the terms of this Agreement and shall deliver
copies of such revised Schedule A to all Members. The initial Schedule A to be
attached hereto shall reflect any adjustments to the Common Percentage Interests
required under the Action Notice with respect to the Common Members’ election to
contribute or not contribute, as applicable, the New Capital.

 

8

 

 

“Special Purpose Provisions” has the meaning set forth in Section 7.05(b).

 

“Subsidiary” with respect to any Person, means any other Person of which
(i) such first-mentioned Person, or its Subsidiary, is the general partner or
manager or (ii) such first-mentioned Person (either directly or through or
together with another Subsidiary of such first-mentioned Person) owns more than
50% of the voting stock (or its equivalent) or value.

 

“Tax Matters Partner” has the meaning set forth in Section 8.03(a).

 

“Third Party” means any Person who is not an Affiliate of any Member or of the
Manager.

 

“Transfer” means any direct or indirect, voluntary or involuntary, sale,
transfer, exchange, pledge, hypothecation, encumbrance, assignment or other
disposition, by operation of law or otherwise, by any Member to any Person of
all or any portion of such Member’s Units (or any interest therein) and
“Transfer”, used as a verb, has a corresponding meaning.

 

“Trust Agreement” has the meaning set forth in the Recitals.

 

“Trigger Event” has the meaning set forth in Section 10.02(a).

 

“UCC” means the Uniform Commercial Code in effect in the state of Delaware from
time to time.

 

“Units” means units representing the limited liability company interests of the
Company, denominated as Common Units and Preferred Units.

 

“Winding Up Event” has the meaning set forth in Section 12.02.

 

(b)          The words “hereof”, “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement. The captions herein are included
for convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections, Exhibits and Schedules
are to Articles, Sections, Exhibits and Schedules of this Agreement unless
otherwise specified. All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in any Exhibit or Schedule but
not otherwise defined therein, shall have the meaning as defined in this
Agreement. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form.

 

9

 

 

ARTICLE 2

 

GENERAL PROVISIONS

 

Section 2.01.      Name. The name of the Company is “BR-NPT Springing Entity,
LLC”.

 

Section 2.02.    Filing Of Certificates. Christopher Vohs, as an “authorized
person” within the meaning of the Delaware Act, has executed, delivered and
filed the Certificate of Formation of the Company with the office of the
Secretary of State of the State of Delaware. Upon the filing of such
Certificate, his powers as an “authorized person” ceased and the Manager became
the designated “authorized person” within the meaning of the Delaware Act. The
Manager shall execute, deliver and file, or cause the execution, delivery and
filing of, all other certificates required or permitted by the Delaware Act to
be filed in the Office of the Secretary of State of the State of Delaware and
any other certificates, notices or documents required or permitted by law for
the Company to qualify to do business in any jurisdiction in which the Company
may wish to conduct business.

 

Section 2.03.    Purpose. The purpose of the Company is to engage in any lawful
act or activity for which limited liability companies may be formed under the
Delaware Act. Notwithstanding the foregoing, so long as the Mortgage Loan and/or
any other loan secured by the Property are outstanding, the Company shall not
engage in any business other than owning, financing, managing, maintaining,
operating, improving, developing, leasing, refinancing and selling the Property
and the other assets of the Company subject to the terms and conditions of this
Agreement.

 

Section 2.04.    Powers. In furtherance of its purposes, but subject to all of
the provisions of this Agreement, the Company shall have and may exercise all
the powers now or hereafter conferred by Delaware law on limited liability
companies formed under the Delaware Act. The Company shall have the power to do
any and all acts necessary, appropriate, proper, advisable, incidental or
convenient to or for the protection and benefit of the Company, and shall have,
without limitation, any and all of the powers that may be exercised on behalf of
the Company by a Member.

 

Section 2.05.     Principal Business Office. The principal business office of
the Company shall be at 712 Fifth Avenue, 9th Floor, New York, New York 10019,
or at such other location as may hereafter be determined by the Manager.

 

Section 2.06.    Limited Liability. Except as required by the Delaware Act, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and the Members shall not be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Member of the
Company.

 

Section 2.07.    Title To Company Property. All property of the Company, whether
real or personal, tangible or intangible, shall be deemed to be owned by the
Company as an entity, and no Member, individually, shall have any direct
ownership interest in such property.

 

10

 

 

Section 2.08.     No Right Of Partition. No Member shall have the right to seek
or obtain partition by court decree or operation of law of any Company property,
or the right to own or use particular or individual assets of the Company.

 

ARTICLE 3

 

UNITS; CAPITAL CONTRIBUTIONS

 

Section 3.01.     Units. As of the Effective Date: (a)

 

(i) in conjunction with the dissolution of the Trust, the Manager shall cause
the Company to issue a total of one hundred (100) Common Units to the Common
Members that were owners of beneficial interests in the DST immediately prior to
the Effective Date, such issuance to be allocated proportionally to each of them
in amounts equivalent to their prior percentage ownership interests in the DST.
For purposes of the Capital Accounts of such Common Members, those Common Units
shall be ascribed a value of $2,555.56 per Common Unit; and

 

(ii) in conjunction with the Manager’s call for additional Capital Contributions
from Common Members under the terms and conditions set forth in the Action
Notice, the Manager shall cause the Company to issue an additional nine hundred
(900) Common Units, in exchange for receipt by the Company of consideration
equal to $2,555.56 per Common Unit.

 

(b)          After completion of the transactions described in subsection (a)
above, the Company shall have issued a total of one thousand (1,000) Common
Units and, including the effect of issuance of all such Common Units, including
issuances to and admission of new or additional Common Members as provided in
the Action Notice, the number of Common Units held by each Common Member are set
forth opposite each Common Member’s name on Schedule A. The Common Units
reflected on Schedule A shall represent 100% of Common Units outstanding as of
the Effective Date.

 

Section 3.02.         Common Member Interest. In addition to the matters
addressed in Section 3.01 above, the Common Members may from time to time make
additional capital contributions to the Company for use for any purposes set
forth in this Agreement if and only if such capital contributions are requested
in writing by the Manager; provided that such capital contributions represent
consideration for the issuance of Common Units. The Common Members may
participate on a pro rata basis in proportion to each Common Member’s Common
Units. The Common Members are not required to comply with such request. The
Manager shall amend Schedule A to reflect such additional Common Units set forth
opposite the Common Member’s name and any change in the Common Percentage
Interest of each Common Member and shall deliver a copy of such revised Schedule
A to all Members.

 

11

 

 

ARTICLE 4

[INTENTIONALLY OMITTED]

 

ARTICLE 5

 

ALLOCATIONS

 

Section 5.01.     Net Profit. Subject to Section 5.03, Net Profit for any fiscal
year or other period shall be allocated as of the last day of such fiscal year
or other period in the following order and priority:

 

(a)       First, if Net Loss has been allocated pursuant to Section 5.02(b) in
respect of any prior fiscal years or other periods, Net Profit shall be
allocated to the Preferred Members in a manner that will reverse, on a
cumulative basis, the effect of such prior Net Loss allocations to such Members.

 

(b)      Second, if Net Loss has been allocated pursuant to Section 5.02(a) in
respect of any prior fiscal years or other periods, Net Profit shall be
allocated to the Common Members in a manner that will reverse, on a cumulative
basis, the effect of such prior Net Loss allocations to such Members.

 

(c)       Third, any remaining Net Profit shall be allocated to the Common
Members in accordance with their respective Common Percentage Interests.

 

Section 5.02.     Net Loss.

 

(a)      First, subject to Section 5.03, Net Loss shall be allocated to the
Common Members in accordance with, and to the extent of, their respective
positive Capital Account balances.

 

(b)      Second, any remaining Net Loss shall be allocated to the Common Members
in accordance with their respective Common Percentage Interests.

 

Section 5.03.     [INTENTIONALLY OMITTED]

 

Section 5.04.    Tax Allocations. (a)  Except as otherwise required by the Code
or the Regulations, all items of Company income, gain, loss, expense, deduction
and any other items shall be allocated among the Members for federal income tax
purposes in the same proportions as they share the corresponding items pursuant
to this Article 5.

 

(b)      Any elections or other decisions relating to allocations pursuant to
this Section 5.04 shall be made by the Tax Matters Partner, in any manner that
reasonably reflects the purpose and intention of this Agreement. Allocations
pursuant to this Section 5.04 are solely for purposes of federal, state, and
local taxes and shall not affect, or in any way be taken into account in
computing, any Member’s share of book income, gain, loss, expense, deduction,
other items, or distributions pursuant to any provision of this Agreement.

 

12

 

 

ARTICLE 6

 

DISTRIBUTIONS

 

Section 6.01.     Distributions. (a)   Distributions on the Common Units may be
paid by the Company, in the amounts and on the terms that the Manager shall
determine, out of funds legally available for any such distribution.

 

(b)      Notwithstanding any provision of this Agreement to the contrary, the
Company shall not make a distribution to any Member on account of its Interest
if such distribution would violate Section 18-607 of the Delaware Act or other
applicable law.

 

Section 6.02.     Authority to Withhold; Treatment of Withheld Tax.
Notwithstanding any other provision of this Agreement, each Member hereby
authorizes the Company to withhold and to pay over, or otherwise pay, any
withholding or other taxes payable by the Company or any of its Affiliates
(pursuant to the Code or any provision of United States federal, state or local
or non-U.S. tax law) with respect to such Member or as a result of such Member’s
participation in the Company. If and to the extent that the Company shall be
required to withhold or pay any such withholding or other taxes, such Member
shall be deemed for all purposes of this Agreement to have received a payment or
distribution from the Company as of the time such withholding or other tax is
required to be paid. To the extent that the aggregate of such payments to a
Member for any period exceeds the distributions that such Member would have
received for such period but for such withholding, the Manager shall notify such
Member as to the amount of such excess and such Member shall make a prompt
payment to the Company of such amount by wire transfer. Any withholdings by the
Company referred to in this Section 6.02 shall be made at the maximum applicable
statutory rate under the applicable tax law unless the Manager shall have
received an opinion of counsel or other evidence, satisfactory to the Manager,
to the effect that a lower rate is applicable, or that no withholding is
applicable. Any and all payments under this Section 6.02 shall be treated as a
distribution for purposes of this Agreement.

 

Section 6.03.     Dissolution. Upon dissolution and winding up of the Company,
the Company shall make distributions in accordance with Section 12.04.

 

ARTICLE 7

 

MANAGEMENT OF COMPANY

 

Section 7.01.     Management.

 

(a)       Manager. The Company shall have one manager (the “Manager”) within the
meaning of the Delaware Act. Until replaced as provided herein, the Manager
shall hold office until a successor is elected and qualified or until its
resignation or, subject to Section 7.01(e), removal. Subject to Section 7.05,
the business, property and affairs of the Company shall be managed solely by or
under the direction of the Manager, as and to the extent set forth in this
Section 7.01. The initial Manager is BR-North Park Towers, LLC, a Delaware
limited liability company. The Manager is a “manager” within the meaning of
Section 18-101(10) of the Delaware Act.

 

13

 

 

(b)      Powers. The Manager shall have the power to do any and all acts
necessary, convenient or incidental to or for the furtherance of the purposes
set forth in Section 2.03. The Manager has the authority to bind the Company.

 

(c)      Meetings of the Company. The Company may hold meetings, both regular
and special, within or outside the State of Delaware. Meetings of the Company
may be called by the Manager or any Member on not less than five (5) Business
Days’ notice to the Company. Any action required or permitted to be taken at any
meeting of the Company may be taken without a meeting if the Manager and the
Members constituting a majority of the outstanding Units, consent to that action
in writing, and the writing or writings are filed with the minutes of
proceedings of the Company.

 

(d)      Electronic Communications. The Company may hold meetings by means of
telephone conference or similar communications equipment that allows all persons
participating in the meeting to hear each other, and participation in a meeting
in this fashion shall constitute presence in person at the meeting. If all the
participants are participating by telephone conference or similar communications
equipment, the meeting shall be deemed to be held at the principal place of
business of the Company.

 

(e)      Removal of Manager. The Manager may be removed at any time by Common
Members holding at least seventy-five percent (75%) of the outstanding Common
Units, but only for the Manager’s fraud or gross negligence with respect to the
Property, and any vacancy caused by any such removal may be filled only by
Common Members holding a majority of the outstanding Common Units; provided,
however, that so long as any obligation under the Mortgage Loan remains
outstanding and not discharged in full, consent of the Mortgage Lender shall
also be required for removal of a Manager and appointment of a successor
Manager..

 

(f)       Manager as Agent. To the extent of its powers set forth in this
Agreement, the Manager is an agent of the Company for the purpose of the
Company’s business, and any actions of the Manager that are taken in accordance
with the provisions set forth in this Agreement shall bind the Company.

 

Section 7.02.     [INTENTIONALLY OMITTED].

 

Section 7.03.    Officers. The Manager may, from time to time as it deems
advisable, select natural persons who are employees or agents of Bluerock or its
Affiliates or of the Company and designate them as officers of the Company and
assign titles to any such person. Unless the Manager decides otherwise, if the
title is one commonly used for officers of a business corporation formed under
the Delaware General Corporation Law, the assignment of such title shall
constitute the delegation to such person of the authorities and duties that are
normally associated with that office. Any delegation pursuant to this Section
7.03 may be revoked at any time by the Manager. Any officer of the Company may
be removed with or without cause by the Manager.

 

14

 

 

Section 7.04.     Lack of Authority. No Member in its capacity as such has the
authority or power to act for or on behalf of the Company in any manner, to do
any act that would be (or could be construed as) binding on the Company or to
make any expenditures on behalf of the Company, unless such specific authority
has been expressly granted to such Member by the Manager.

 

Section 7.05.     Limitations on the Company’s Activities. (a)  This Section
7.05 is being adopted in order to comply with certain provisions required in
order to qualify the Company as a “special purpose entity”.

 

(b)      Notwithstanding anything to the contrary in this Agreement or in any
other document governing the formation, management or operation of the Company,
neither the Manager nor the Company shall amend, alter or change any of Sections
2.03, 2.04, 2.08 and 3.04, Article 4, Section 7.01(a), (e) and (f), Section
7.02, this Section 7.05, Section 9.01, Article 10, Section 11.01, Sections
12.01, 12.02, 12.03, 12.04, 13.02, and 13.06 (the “Special Purpose Provisions”),
without the written consent of the Mortgage Lender. Subject to this Section 7.05
and Section 7.02, the Manager reserves the right to amend, alter, change or
repeal any provisions contained in this Agreement in accordance with Section
13.02. In the event of any conflict between any of the Special Purpose
Provisions and any other provision of this or any other document governing the
formation, management or operation of the Company, the Special Purpose
Provisions shall control.

 

(c)       Notwithstanding any other provision of this Agreement and any
provision of law that otherwise so empowers the Company, any Common Member, the
Manager, any officer or any other Person, neither the Company nor the Common
Members nor the Manager nor any other Person shall be authorized or empowered,
nor shall they permit the Company to, and the Company shall not, without the
prior unanimous written consent of the Manager and the Mortgage Lender, take any
Material Action. Notwithstanding anything to the contrary in this Agreement or
in any other document governing the formation, management or operation of the
Company, prior to taking any Material Action, the Members and the Manager shall,
to the fullest extent permitted by law, including Section 18-1101(c) of the
Delaware Act, take into account the interest of the Company’s creditors, as well
as those of the Company.

 

(d)      The Manager shall cause the Company to do or cause to be done all
things necessary to preserve and keep in full force and effect its existence,
rights (charter and statutory) and franchises; provided, however, that the
Company shall not be required to preserve any such right or franchise if the
Manager shall determine that the preservation thereof is no longer desirable for
the conduct of its business and that the loss thereof is not disadvantageous in
any material respect to the Company.

 

(e)      The Manager also shall cause the Company to and the Company shall
comply with all the requirements set forth in Section 9.01 hereof.

 

15

 

 

ARTICLE 8

 

TAX AND ACCOUNTING MATTERS;

BOOKS AND RECORDS

 

Section 8.01.     Fiscal Year. The fiscal year of the Company (the “Fiscal
Year”) shall begin on January 1 (except for the first Fiscal Year, which began
on the Effective Date) and end on December 31 of each year.

 

Section 8.02.     Partnership for Tax Purposes. Unless otherwise required by
applicable law, the Members hereby agree that the Company shall be treated as a
partnership for tax purposes under U.S. federal, state and local income tax laws
or other laws, and further agree not to take any position or any action or to
make any election, in a tax return or otherwise, inconsistent herewith.

 

Section 8.03.     Tax Matters. (a)  The tax matters partner (the “Tax Matters
Partner”) for purposes of Section 6231 of the Code shall be the Manager.

 

(b)      All necessary tax information (including all tax returns of the
Company, together with any schedules or other information which each Member may
require) shall be delivered to each Member as promptly as is practicable after
the end of each Fiscal Year of the Company.

 

(c)       All elections by the Company for income and franchise tax purposes and
all determinations for tax purposes regarding the fair market value of any
Company assets, book basis, depreciation or amortization and all other matters
relating to all tax returns (including amended returns) filed by the Company,
including tax audits and related matters and controversies, shall be made and
conducted by the Tax Matters Partner. The Tax Matters Partner shall, at the
expense of the Company, cause to be prepared and filed all tax returns
(including amended returns) required to be filed by the Company. The Tax Matters
Partner shall provide notice to the Members of any audit or other administrative
proceeding being conducted by a taxing authority.

 

Section 8.04.     Books and Records. The Company shall keep, or cause to be
kept, appropriate books and records with respect to the Company’s business.

 

Section 8.05.    Annual Budgets. For the partial year period commencing on the
date hereof, and for each Fiscal Year thereafter, the Company shall prepare and
deliver to the Members an annual budget not later than sixty (60) days prior to
the commencement of such period or Fiscal Year (each such annual budget, an
“Annual Budget”).

 

ARTICLE 9

 

CERTAIN COVENANTS

 

Section 9.01.     Single Purpose Entity. So long as any Mortgage Loan is
outstanding and except for any transaction contemplated in this Agreement and
permitted by the Mortgage Loan Documents, the Manager shall not cause the
Company to, and the Company shall not:

 

16

 

 

(a)      engage in any business or activity other than the ownership and
management of the Property and business activities incidental thereto, and
entering into this Agreement and the Mortgage Loan Documents, and activities
incidental thereto;

 

(b)      acquire or own any material assets other than the Property;

 

(c)       merge into or consolidate with any Person or, to the fullest extent
permitted by applicable law, dissolve, terminate or, to the fullest extent
permitted by applicable law, liquidate in whole or in part, transfer or
otherwise dispose of all or substantially all of its assets, change its legal
structure, or engage in any other business activity;

 

(d)      (i) fail to observe its organizational formalities or preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization or formation,
or (ii) amend, modify, terminate or fail to comply with the Special Purpose
Provisions of this Agreement, and/or of the Company’s certificate of formation,
or similar organizational documents, as the case may be (except as required by
applicable law);

 

(e)       own any other Subsidiary or make any investment in, any other Person
without the prior written consent of the Mortgage Lender or the Preferred
Members, which consent shall not be unreasonably denied, withheld, conditioned
or delayed;

 

(f)       other than as may be permitted or required by the Mortgage Loan
Documents, commingle its assets with the assets of any of its members, managing
members, general partners, Affiliates, principals or of any other Person,
participate in a cash management system with any other Person, or fail to use
its own separate stationery, invoices and checks;

 

(g)      incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (i) the Mortgage Debt; and (ii) trade
payables incurred in the ordinary course of its business, provided that such
trade payable Indebtedness (A) is not evidenced by a note, (B) is paid within
sixty (60) days of the date an invoice is submitted for payment thereof or such
earlier date required for payment pursuant to such invoice (unless such invoice
is being contested in good faith and in a commercially reasonable manner, in
which case such sum shall be paid promptly upon a determination that such sum is
due) and (C) is payable to trade creditors and in amounts as are normal and
reasonable under the circumstances;

 

(h)      to the extent of then available Property revenues, fail, at any time
(i) to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and (ii) to remain solvent and to pay its debts
and liabilities (including, as applicable, shared personnel and overhead
expenses) from its assets as the same have or shall become due, and to maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;

 

17

 

 

(i)       (i) fail to maintain its records (including financial statements),
books of account and bank accounts separate and apart from those of the members,
managing members, general partners, principals and Affiliates of the Company,
the Affiliates of a member, managing member, general partner or principal of the
Company and any other Person; (ii) permit its assets or liabilities to be listed
as assets or liabilities on the financial statement of any other Person; or
(iii) include the assets or liabilities of any other Person on its financial
statements, provided, however, the Company’s assets may be included in a
consolidated financial statement of its Affiliates provided that appropriate
notations shall be made on such consolidated financial statement to indicate the
separateness of the Company and its Affiliates and to indicate that none of any
such Affiliate’s assets and credit are available to satisfy the debts and other
obligations of the Company;

 

(j)       other than the Property Management Agreement, enter into any contract
or agreement with any member, managing member, general partner, principal or
Affiliate of the Company, or any member, managing member, general partner,
principal or Affiliate thereof, except upon terms and conditions that are
commercially reasonable, intrinsically fair and substantially similar to those
that would be available on an arm’s-length basis with Third Parties other than
any member, managing member, general partner, principal or Affiliate of the
Company, or any member, managing member, general partner, principal or Affiliate
thereof;

 

(k)       fail to refrain, to the fullest extent permitted by applicable law,
from seeking the dissolution or winding up in whole, or in part, of the Company;

 

(l)        fail to correct any known misunderstandings regarding the separate
identity of the Company or any member, managing member, general partner,
principal or Affiliate thereof or any other Person;

 

(m)     guarantee or become obligated for the debts of any other Person or hold
itself out to be responsible for the debts of another Person;

 

(n)      make any loans or advances to any Third Party, including any member,
managing member, general partner, principal or Affiliate of the Company or any
member, managing member, general partner, principal or Affiliate thereof, and
shall not acquire obligations or securities of any member, managing member,
general partner, principal or Affiliate of the Company or any member, managing
member, general partner, or Affiliate thereof;

 

(o)      fail to file its own tax returns or be included on the tax returns of
any other Person except as required or permitted by applicable law;

 

(p)      fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name or a name franchised or licensed to it by an entity other than an Affiliate
of the Company and not as a division or part of any other entity in order not
(i) to mislead others as to the identity with which such other party is
transacting business, or (ii) to suggest that the Company is responsible for the
Indebtedness of any Third Party (including any member, managing member, general
partner, principal or Affiliate of the Company or any member, managing member,
general partner, principal or Affiliate thereof);

 

(q)      fail to maintain its assets in such a manner that it will not be costly
or difficult to segregate, ascertain or identify its individual assets from
those of any other Person;

 

18

 

 

(r)       share any common logo with or hold itself out as or be considered as a
department or division of (i) any general partner, principal, managing member,
member or Affiliate of the Company, (ii) any Affiliate of a general partner,
principal, managing member or member of the Company, or (iii) any other Person;

 

(s)      pledge its assets for the benefit of any other Person;

 

(t)       fail to maintain a sufficient number of employees in light of its
contemplated business operations taking into account the services to be provided
by the Manager pursuant to this Agreement;

 

(u)      fail to hold its assets in its own name;

 

(v)      except with respect to any Guaranty provided under the Mortgage Loan
Documents, have any of its obligations guaranteed by an Affiliate; and

 

(w)     identify, at any time, its partners, members or shareholders, or any
Affiliate of any of them, as a division or part of it, and has not identified
itself, and shall not identify itself, as a division of any other Person.

 

ARTICLE 10

 

TRANSFERS

 

Section 10.01.  Transfers. (a)  Subject to compliance with the terms and
conditions of this Agreement (including, without limitation, Sections 4.02 and
4.03(b)) and the provisions of the Mortgage Loan Documents, any Common Member
may freely Transfer any or all of its Common Units, so long as such Transfer is
not to a Prohibited Person (each, a “Permitted Transfer”).

 

(b)      [INTENTIONALLY OMITTED]

 

(c)       Any Transfer of all or any portion of the Units which is not made in
compliance with the provisions of this Agreement shall, to the fullest extent
permitted by law, be void, and the Company shall not recognize any such
Transfer. Notwithstanding anything else contained herein, no Transfer shall be
made except in compliance with all applicable laws, including the Securities Act
of 1933, as amended. No transferee shall be admitted to the Company as a Member
unless the Transfer was permitted under this Agreement.

 

(d)      If (i) Units are Transferred in accordance with the terms of this
Agreement and (ii) the transferee is to be admitted to the Company as a Member,
the following shall apply:

 

(A)     the transferee shall execute and deliver to the Company such instruments
(including a counterpart of this Agreement), in form and substance reasonably
satisfactory to the Manager, as the Manager shall reasonably deem necessary or
desirable to confirm the agreement of such transferee to be bound by all the
terms and provisions of this Agreement (as it may be amended in connection with
the admission of such transferee as a Member);

 

19

 

 

(B)      upon execution of such instruments, the transferee shall be admitted to
the Company as a Member of the Company;

 

(C)      immediately following the admission of the transferee to the Company as
a Member of the Company, any Member who has thereby transferred all of its Units
shall cease to be a Member of the Company;

 

(D)     the transferee, as a Member of the Company, and any other Members are
hereby authorized to, and shall, continue the business of the Company without
dissolution; and

 

(E)      any transferee who is admitted to the Company as a Member shall succeed
to the rights and powers, and be subject to the restrictions and liabilities, of
the transferor Member to the extent of the Interest transferred.

 

(e)      If a party ceases to own any Units in accordance with the terms of this
Agreement, its rights and obligations hereunder shall terminate except as
provided in Section 11.01(b) or as otherwise expressly provided herein to
survive such cessation of ownership.

 

(f)       Notwithstanding anything to the contrary herein, no Member may
Transfer any Units if such Transfer would result in the Company having more than
99 Members. Any Transfer of Units that would have the result prescribed in the
preceding sentence shall be void, and the Company shall not recognize any such
Transfer.

 

ARTICLE 11

 

EXCULPATION AND INDEMNIFICATION

 

Section 11.01.   Exculpation and Indemnification. (a)  No Member, Manager or Tax
Matters Partner, or any officer of the Company or any of their respective
Affiliates or any of their respective shareholders, partners, members,
employees, representatives or agents (collectively, “Covered Persons”) shall be
liable to the Company or any other Covered Person for monetary damages for any
breach of fiduciary duty relating to the Company to the fullest extent permitted
by the laws of the State of Delaware.

 

(b)      Each Person (and the heirs, executors or administrators of such Person)
who was or is a party or is threatened to be made a party to, or is involved in
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative, or investigative, by reason of the fact that such
Person is or was a Covered Person shall be indemnified and held harmless by the
Company to the fullest extent permitted by the laws of the State of Delaware.
The right to indemnification conferred in this Section 11.01 shall also include
the right to be advanced by the Company the expenses incurred in connection with
any such proceeding in advance of its final disposition to the fullest extent
permitted by the laws of the State of Delaware; provided, that any Covered
Person shall promptly repay all such advances to the Company if it shall be
ultimately determined by a court of competent jurisdiction that such Covered
Person was not entitled to be indemnified by the Company in connection with such
proceeding; and provided, further, that until such time as all of the
obligations under the Mortgage Loan Documents have been satisfied in full, no
indemnity payment to any Covered Person (except to the Preferred Member) from
funds of the Company (as distinct from funds from other sources, such as
insurance) of any indemnity under this Article 11 shall be payable from amounts
allocable to any other Person pursuant to this Agreement and the Mortgage Loan
Documents. The right to indemnification conferred in this Section 11.01 shall be
a contract right.

 

20

 

 

(c)       The Company may, by action of the Manager, provide indemnification to
such other officers, employees and agents of the Company or of any Covered
Person or other persons who are or were serving at the request of the Company as
a director, officer, employee or agent of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise to such
extent and to such effect as the Manager shall determine to be appropriate.

 

(d)      The Company shall have the power to purchase and maintain insurance on
behalf of any person who is or was a Covered Person or an officer, employee or
agent of the Company, or is or was serving at the request of the Company as a
member, manager, director, officer, employee or agent of another limited
liability company, corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss incurred by such person in any
such capacity or arising out of his status as such, whether or not the Company
would have the power to indemnify such entity or individual against such
liability under the laws of the State of Delaware.

 

(e)      [INTENTIONALLY OMITTED]

 

(f)       The rights and authority conferred in this Section 11.01 shall not be
exclusive of any other right which any Person may otherwise have or hereafter
acquire.

 

(g)      Neither the amendment of this Section 11.01, nor to the fullest extent
permitted by the laws of the State of Delaware, any modification of law, shall
eliminate or reduce the effect of this Section 11.01 in respect of any acts or
omissions occurring prior to such amendment or modification.

 

Section 11.02.  Waiver of Corporate Opportunity. To the fullest extent permitted
by applicable law, the doctrine of corporate opportunity, or any other analogous
doctrine, shall not apply with respect to the Company, and no Member, Manager,
Tax Matters Partner or Affiliate of a Member, Manager or Tax Matters Partner
shall have any obligation to refrain from (i) engaging in similar activities or
lines of business as the Company or developing or marketing any products or
services that compete, directly or indirectly, with those of the Company,
(ii) investing or owning any interest publicly or privately in, serving as a
director or officer of or developing a business relationship with, any Person
engaged in similar activities or lines of business as, or otherwise in
competition with, the Company, (iii) doing business with any client or customer
of the Company or (iv) employing or otherwise engaging a former officer or
employee of the Company; and neither the Company nor any Member, Manager or Tax
Matters Partner (or Affiliate of such Member, Manager or Tax Matters Partner)
shall have any right by virtue of this Agreement in or to, or to be offered any
opportunity to participate or invest in, any venture engaged or to be engaged in
by the other Members, the Manager, the Tax Matters Partner or any Affiliate of
the other Members, the Manager or the Tax Matters Partner, or any right by
virtue of this Agreement in or to any income or profits derived therefrom.

 

21

 

 

ARTICLE 12

 

TERMINATION, DISSOLUTION

AND LIQUIDATION

 

Section 12.01. Term. The term of the Company shall continue until it is
dissolved, wound up and terminated pursuant to this Article 12. The existence of
the Company as a separate legal entity shall continue until cancellation of the
Certificate of Formation as provided in the Delaware Act.

 

Section 12.02.  Winding Up Events. (a)  The Company shall dissolve and commence
winding up upon the first to occur of any of the following events (each a
“Winding Up Event”):

 

(i)        the termination of the legal existence of the last remaining Member
of the Company or the occurrence of any other event which terminates the
continued membership of the last remaining Member of the Company in the Company
unless the Company is continued without dissolution in a manner permitted by
this Agreement or the Delaware Act;

 

(ii)       subject to Section 7.02, the written election of the Manager to
dissolve, wind up and liquidate the Company; or

 

(iii)      the entry of a decree of judicial dissolution pursuant to Section
18-802 of the Delaware Act.

 

(b)          Upon the occurrence of any event that causes the last remaining
Member of the Company to cease to be a member of the Company, to the fullest
extent permitted by law, the personal representative of such Member is hereby
authorized to, and shall, within 90 days after the occurrence of the event that
terminated the continued membership of such Member in the Company, agree in
writing (i) to continue the Company and (ii) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
Member of the Company, effective as of the occurrence of the event that
terminated the continued membership of the last remaining Member of the Company
or the Member in the Company.

 

(c)          Notwithstanding any other provision of this Agreement, the
Bankruptcy of a Member shall not cause such Member to cease to be a member of
the Company and upon the occurrence of such an event, the Company shall continue
without dissolution.

 

22

 

 

Section 12.03.  Winding Up. Upon the occurrence of a Winding Up Event, the
Company shall continue solely for the purposes of winding up its affairs in an
orderly manner, liquidating its assets, and satisfying or making reasonable
provision for the satisfaction of the claims of its creditors and Members, and
no Member shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Company’s business and affairs;
provided that all covenants contained in this Agreement and obligations provided
for in this Agreement shall continue to be fully binding upon the Members until
such time as the assets or property or the proceeds from the sale thereof have
been distributed pursuant to this Article 12 and the Company has terminated by
the filing of a Certificate of Cancellation of the Certificate of Formation of
the Company with the Secretary of State of the State of Delaware. The Manager
shall be responsible for overseeing the winding up and dissolution of the
Company. The Manager shall take full account of the Company’s assets and
liabilities, and the Company’s affairs shall be wound up in an orderly manner.
To the extent that the Manager determines that any or all of the assets of the
Company shall be sold, such assets shall be sold as promptly as possible, but in
a business-like manner so as not to involve undue sacrifice. Notwithstanding the
foregoing, in the event of the winding up or dissolution of the Company as a
result of a Trigger Event, the Preferred Members shall be entitled to appoint a
Third Party to act as an independent liquidating trustee pursuant to the
Delaware Act with responsibility for overseeing the winding up and dissolution
of the Company.

 

Section 12.04.  Distribution Upon Dissolution of the Company. The Company’s
assets or the proceeds from the sale thereof pursuant to this Article 12 to the
extent sufficient therefor shall be applied and distributed to the maximum
extent permitted by law, in the following order:

 

(a)        first, to the satisfaction (whether by payment or by the making of
reasonable provision for payment) of all of the Company’s debts and liabilities
to Third Party creditors; and

 

(b)      second, the balance, if any, to the Common Members in accordance with
their respective Common Interest Percentages.

 

Section 12.05.   Rights of Members; Resignation.

 

(a)       Except as otherwise provided in this Agreement or in any agreement
referred to in this Agreement, each Member shall look solely to the assets of
the Company for the return of its Capital Contributions and shall have no right
or power to demand or receive property other than cash from the Company.

 

(b)      No Member shall resign from the Company prior to the dissolution and
winding up of the Company in accordance with this Agreement except as a
consequence of a permitted Transfer of all of such Member’s Interest.

 

ARTICLE 13

 

MISCELLANEOUS

 

Section 13.01.  Notices. All notices, requests and other communications to any
party or to the Company shall be in writing (including facsimile or similar
writing) and shall be given, in the case of any Member, to the address of such
Member as set forth in the books and records of the Company, and

 

if to the Company or the Manager, to:

c/o Bluerock Real Estate, LLC

712 Fifth Avenue, 9th Floor

New York, NY 10019

Attention: Jordan Ruddy and Michael Konig

Facsimile: (212) 278-4220

 

23

 

 

with a copy to:

Hirschler Fleischer

Edgeworth Building

2100 East Cary Street

Richmond, Virginia 23223

Attention: S. Edward Flanagan, Esq.

Facsimile: (804) 644-0957

    if to either Preferred Member, to:

c/o Bluerock Real Estate, LLC

712 Fifth Avenue, 9th Floor

New York, NY 10019

Attention: Jordan Ruddy and Michael Konig

Facsimile: (212) 278-4220

    with a copy to:

Hirschler Fleischer

Edgeworth Building

2100 East Cary Street

Richmond, Virginia 23223

Attention: S. Edward Flanagan, Esq.

Facsimile: (804) 644-0957

 

or, in each case, to such other address or facsimile number as such party or the
Company may hereafter specify for the purpose by notice to the other parties and
the Company. All such notices, requests and other communications shall be deemed
received on the date of receipt by the recipient thereof if received prior to 5
p.m. in the place of receipt and such day is a Business Day in the place of
receipt. Otherwise, any such notice, request or communication shall be deemed
not to have been received until the next succeeding Business Day in the place of
receipt.

 

Section 13.02.   Amendments; No Waivers. (a)  Any provision of this Agreement
may be amended or waived if, and only if, such amendment or waiver is in writing
and agreed to, (i) in the case of an amendment, by Common Members holding a
majority of the outstanding Common Units or (ii) in the case of a waiver, by the
party or parties against whom the waiver is to be effective; provided that this
Agreement shall, without any further action required, be deemed amended from
time to time to reflect admission of a new Member and the withdrawal or
resignation of a Member, in each case that is made in accordance with the
provisions hereof.

 

(b)      Except as expressly set forth herein, no failure or delay by any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
Except as otherwise provided herein, the rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 13.03.   Expenses. All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such costs and expenses.

 

24

 

 

Section 13.04.  Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement is for the sole
benefit of the parties hereto and, except as provided in Article 11, nothing
herein expressed or implied shall give or be construed to give any Person, other
than the parties hereto, any legal or equitable rights hereunder.

 

Section 13.05.   Headings. Headings are for ease of reference only and shall not
form a part of this Agreement.

 

Section 13.06.  Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF DELAWARE WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

 

Section 13.07.  Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be deemed an original. This
Agreement shall become effective when each party shall have received a
counterpart hereof signed by each of the other parties.

 

Section 13.08.  Severability. In case any one or more of the provisions or part
of a provision contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall be deemed not to affect any other provision or part of a
provision of this Agreement, but the Agreement shall be reformed and construed
as if such provision or part of a provision held to be invalid, illegal or
unenforceable had never been contained herein and such provision or part
reformed so that it would be valid, legal and enforceable to the maximum extent
possible.

 

Section 13.09.   Further Assurances. The parties hereto will execute and deliver
such further instruments and do such further acts and things as may be required
to carry out the intent and purpose of this Agreement.

 

Section 13.10.  Entire Agreement. This Agreement, including the exhibits and
schedules hereto and thereto, constitute the entire agreement among the parties
hereto and thereto with respect to the subject matter hereof and thereof, and
supersede all other prior agreements or undertakings with respect thereto, both
written and oral. The parties acknowledge and agree that no representations,
warranties, instruments, promises, understandings or conditions have been made
or relied upon by the parties or any of their Affiliates in connection with the
transactions contemplated hereby except as set forth herein or therein.

 

Section 13.11.  Venue and Waiver of Jury Trial. The Company and each Member
agree that any dispute among or between them concerning the Company or this
Agreement will be litigated in the state or federal courts sitting in the City
of New York, State of New York. The Company and each Member irrevocably submit
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. The Company and each Member irrevocably and unconditionally waive
any objection to the laying of venue of any suit, action or proceeding in such
courts and irrevocably waive and agree not to plead or claim in any such court
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. To the fullest extent permitted by applicable
law, in any such suit, action or proceeding, the Company and each Member
irrevocably and unconditionally waive any right it may have to a trial by jury.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

25

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Amended and
Restated Limited Liability Company Agreement or have caused this Amended and
Restated Limited Liability Company Agreement to be duly executed by their
respective authorized officers, in each case as of the day and year first above
written.

 

  BR-NORTH PARK TOWERS LLC,   as Manager         By: /s/ Jordan Ruddy    
Name: Jordan Ruddy     Title:   Authorized Signatory

 

26

 

 

Schedule A

 

Membership Interests

 

[image_001.jpg] 

 

 

 

 

 

